 

First Financial Bank, National Association Borrowers: Environmental Quality
Management, Inc.   EQ Engineers, LLC Loan Number: 820106477

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of September 28, 2012 (the
“Effective Date”), is entered into by and between EQM TECHNOLOGIES & ENERGY,
INC., a Delaware corporation (“Debtor”), whose principal place of business and
mailing address is 1800 Carillon Boulevard, Cincinnati, Ohio 45240, and FIRST
FINANCIAL BANK, NATIONAL ASSOCIATION, a national banking association (“Lender”),
for itself and as agent for each of its affiliates (collectively, “Secured
Party”). Debtor hereby grants to Secured Party a continuing security interest in
and to, and a Lien on, and hereby assigns to Secured Party as collateral, all of
the “Pledged Collateral”, as defined in Section 2 of this Agreement. Debtor and
Secured Party hereby further agree as follows:

 

1.          OBLIGATIONS: The security interest and Lien hereby granted shall
secure the full, prompt and complete payment and performance of the “Guaranteed
Obligations”, as that term is defined in the Guaranty dated of even date
herewith given by Debtor to Lender (as the same may be amended, renewed,
consolidated, restated or replaced from time to time, the “Guaranty”) and the
liabilities, obligations and indebtedness of Debtor hereunder (such Guaranteed
Obligations and the liabilities, obligations and indebtedness of Debtor
hereunder being, collectively, the “Obligations”).

 

2.          COLLATERAL: The collateral in which a security interest is hereby
granted comprises all of Debtor’s rights, titles and interests in and to the
following, whether now owned or existing or hereafter arising or acquired,
regardless of where any such assets and property are located (all of such assets
and property and all of the below described assets and property being,
collectively, the “Pledged Collateral”):

 

(a)          all of the Ownership Interests (whether now owned or existing or
hereafter arising or acquired, whether the same constitutes “general
intangibles”, “investment property”, or a “security” under the Uniform
Commercial Code, and whether or not such interest is certificated or
uncertificated) in EQMI and all securities (as that term is defined in the
Uniform Commercial Code), if any, issued by EQMI (the property described in the
foregoing being, collectively, the “Pledged Interests”);

 

(b)          the certificates or instruments, if any, representing the Pledged
Interests which may be herewith delivered to Lender accompanied by assignments
executed in blank;

 

(c)          all dividends and distributions (cash, stock or otherwise), cash,
instruments, rights to subscribe, purchase or sell and other rights and property
from time to time received, receivable or otherwise distributed or distributable
in respect of or in exchange for any or all of the Pledged Interests;

 

(d)          all replacements, additions to and substitutions for any of the
foregoing, including, without limitation, claims against third parties;

 

(e)          all cash and non-cash proceeds, interest, profits and other income
of or on any of the foregoing described property;

 

(f)          all supporting obligations; and

 

(g)          all books and records relating to any of the foregoing described
property.

 

3.           DEFINITIONS: As used herein, the following capitalized terms will
have the following meanings:

 

“Ownership Interests” means all right, title and interest (whether now owned or
existing or hereafter arising or acquired) in: (i) the capital stock and/or
other securities or equity interests of EQMI; (ii) all additional shares and/or
other securities or equity interests of EQMI; and (iii) all of the rights and
interests in, under, to, and arising out of, all of the shares and/or other
securities or equity interests in the foregoing clauses (i) and (ii) in this
definition.

 

“EQMI” means Environmental Quality Management, Inc., an Ohio corporation, and
its successors and assigns.

 

“Uniform Commercial Code” means the Uniform Commercial Code as adopted in each
applicable jurisdiction, as amended or superseded from time to time. The “Ohio
UCC” means the Uniform Commercial Code, as adopted in Ohio, as amended or
superseded from time to time.

 

 

 

 

All of the uncapitalized terms contained in this Agreement which are now or
hereafter defined in the Ohio UCC will, unless the context expressly indicates
otherwise, have the meanings provided for now or hereafter in the Ohio UCC, as
such definitions may be enlarged or expanded from time to time by amendment or
judicial decision.

 

4.          REPRESENTATIONS AND WARRANTIES: To induce Lender to make Loans and
other extensions of credit pursuant to the Loan Documents, Debtor represents to
Secured Party that the following statements are, and will continue throughout
the term of the Guaranty to be, true:

 

(a)          Debtor is a Delaware corporation with its chief executive office
and mailing address located at the address set forth in the opening paragraph of
this Agreement. Debtor’s mailing address, as set forth in the opening paragraph
of this Agreement, lists the location of any and all of the Pledged Collateral
which is tangible except to the extent certificates or instruments, if any,
representing Pledged Interests are physically delivered to Secured Party;

 

(b)          Debtor is, and as to any property which at any time forms a part of
the Pledged Collateral shall be, the owner of each and every item of the Pledged
Collateral, free from any Liens, except for any Permitted Liens;

 

(c)          Debtor has full right to grant the Lien hereby granted, and Debtor
shall defend the Pledged Collateral and each and every part thereof against all
claims of all Persons at any time claiming any of the Pledged Collateral or
claiming any interest therein adverse to Secured Party except for Permitted
Liens;

 

(d)          Debtor is the sole, legal and beneficial owner of the entire right,
title and interest in and to the Pledged Interests, and there are no adverse
claims with respect to any of the Pledged Interests;

 

(e)          Except for the filing of UCC-1 financing statements, no
authorization, approval or other action by, and no notice to or filing with any
governmental authority is required either: (i) for the Lien on the Pledged
Interests granted pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by Debtor or (ii) for the exercise by Secured
Party of the voting or other rights provided for in this Agreement or the
remedies in respect of the Pledged Interests pursuant to this Agreement (except
as may be required by laws affecting the offering and sale of securities
generally);

 

(f)          None of the Pledged Collateral is subject to any restrictions on
transfer, right of first refusal, purchase or similar option or restriction or
any other adverse claim;

 

(g)          The Pledged Interests constitute 100% of the Ownership Interests in
EQMI on a fully diluted basis. EQMI has not issued any non-voting capital stock
or other non-voting Ownership Interests. There are no outstanding subscriptions,
options, rights, warrants or other agreements or commitments pursuant to which
EQMI is or might be obligated to issue or transfer any additional Ownership
Interests except as described on Schedule I. All of the Pledged Interests are
described on Schedule I;

 

(h)          The Pledged Interests have been duly authorized and validly issued,
and are fully paid and non-assessable with no personal liability attaching to
the ownership thereof (e.g., they do not obligate the owner thereof to make any
further payments in respect thereof);

 

(i)          There is no stamp duty, tax, levy, impost, deduction, charge,
withholding or similar duty, tax or fee imposed on or by virtue of the execution
or delivery of this Agreement or any other document to be furnished hereunder or
in connection herewith; and

 

(j)          There are no certificates evidencing the Ownership Interests other
than as set forth on Schedule I.

 

5.          DEBTOR’S RESPONSIBILITIES:

 

(a)          Until the Obligations are fully paid, performed and satisfied and
until the Termination of this Agreement, Debtor will:

 

(i)          execute and deliver such supplemental instruments, in the form of
assignments or otherwise, as Secured Party shall reasonably require for the
purpose of confirming and perfecting Secured Party’s security interest in any or
all of the Pledged Collateral, or as is necessary to provide Secured Party with
control (within the meaning of the Uniform Commercial Code) over the Pledged
Collateral or any portion thereof in order for Secured Party to perfect its
security interest;

 

-2-

 

 

(ii)         at its expense and upon the reasonable request of Secured Party,
make available to Secured Party, at reasonable times and upon reasonable notice,
any and all of Debtor’s books, records, written memoranda, correspondence, and
other instruments or writings that evidence or relate to the Pledged Collateral;

 

(iii)        notify Secured Party promptly in writing of any information which
Debtor has or may receive which could reasonably be expected to materially and
adversely affect the value of the Pledged Collateral or the rights of Secured
Party with respect thereto;

 

(iv)        not change its state of incorporation or form of organization
without the prior consent of Secured Party;

 

(v)         pay or arrange for the payment of all costs of filing any financing,
continuation or termination statements with respect to the Lien created hereby;

 

(vi)        pay or arrange for the payment of all reasonable expenses, including
reasonable attorneys’ fees, of Secured Party incurred by Secured Party in the
exercise (including enforcement) of any of Secured Party’s rights or remedies
under this Agreement or applicable law; and Debtor agrees that said expenses and
fees shall constitute part of the Obligations and be secured by the Pledged
Collateral; and

 

(vii)        except to the extent expressly permitted by the other Loan
Documents, not consent (without the prior consent of Secured Party) to (A) any
amendment or modification of any charter documents or shareholder agreement of
EQMI, or (B) the dissolution, termination or liquidation, of EQMI.

 

(b)          To protect, perfect, or enforce, from time to time, Secured Party’s
rights or interests in the Pledged Collateral, Secured Party may, in its
discretion (but without any obligation to do so): (i) discharge any Liens at any
time levied or placed on the Pledged Collateral (other than Permitted Liens
unless an Event of Default has occurred and is continuing), and (ii) obtain any
record from any service bureau and pay such service bureau the cost thereof. All
costs and expenses incurred by Secured Party in exercising its discretion under
this subparagraph (b) will be part of the Obligations secured by the Pledged
Collateral.

 

(c)          Debtor will cause EQMI to register the pledge of the Pledged
Interests in favor of Secured Party, as registered pledgee, on the books and
records of EQMI.

 

(d)          Debtor will cause EQMI not to issue any shares or other Ownership
Interests in addition to, or in exchange or substitution for, the Pledged
Interests to the extent such additional issuance, exchange or substitution would
result in an Event of Default, unless such issuance, exchange or substitution is
with the prior consent of Secured Party.

 

6.          POWER OF ATTORNEY: Debtor hereby makes, constitutes and appoints
Secured Party its true and lawful attorney in fact to act with respect to the
Pledged Collateral in any transaction, legal proceeding, or other matter in
which Secured Party is acting pursuant to this Agreement. Debtor: (i)
specifically authorizes Secured Party as its true and lawful attorney in fact to
execute and/or authenticate on its behalf and/or file financing statements
reflecting Secured Party’s security interest in the Pledged Collateral and any
other documents to perfect or otherwise further the security interest granted
herein; (ii) specifically authorizes Secured Party to act as its true and lawful
attorney in fact to execute and/or authenticate any third party agreements or
assignments to grant Secured Party control (within the meaning of the Uniform
Commercial Code) over the Pledged Collateral to perfect its interest therein,
including third party agreements between Debtor, Secured Party and, securities
intermediaries, which third party agreements direct the third party to accept
orders and instructions from Secured Party regarding the maintenance and
disposition of the Pledged Collateral and the products and proceeds thereof;
(iii) specifically authorizes Secured Party, upon the occurrence and during the
continuance of an Event of Default, to issue, without further consent of Debtor,
all (a) instructions to any bank at which any deposit account is maintained with
respect to all existing or future funds held in such deposit account
constituting part of the Pledged Collateral and (b) exclusive entitlement orders
to all securities intermediaries with respect to all existing or future
investment property, constituting part of the Pledged Collateral, held in any
securities account maintained by such securities intermediary; and (iv)
specifically authorizes Secured Party, upon the occurrence and during the
continuance of an Event of Default, to receive, indorse and collect all
instruments made payable to Debtor representing any dividend, interest payment
or other distribution in respect of the Pledged Collateral or any part thereof
and to give full discharge for the same.

 

-3-

 

 

7.          VOTING RIGHTS; DEFAULT:

 

7.1           Voting Rights; Distributions.

 

7.1.1           Absent an Event of Default. So long as no Event of Default
occurs and is continuing: (i) Debtor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Interests or any
part thereof for any purpose not inconsistent with the terms of this Agreement,
the Loan Agreement or the other Loan Documents; and (ii) Debtor shall be
entitled, subject to the terms of the Loan Agreement, to receive and retain any
and all distributions and interest paid in respect of the Pledged Interests;
provided that (a) Debtor acknowledges that there are no permitted distributions
from EQMI under the Loan Agreement other than as expressly provided in Section
10.18 thereof and (b) any and all: (1) distributions and interest paid or
payable (other than in cash) in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Interests; and (2) cash paid, payable or otherwise distributed in
respect of principal of, or in redemption of, or in exchange for, any Pledged
Interests shall be delivered to Secured Party, or such nominee(s) of Secured
Party as Secured Party shall direct, to hold as Pledged Collateral and shall, if
received by Debtor, be received in trust for the benefit of Secured Party, be
segregated from the other property or funds of Debtor, and be forthwith
delivered to Secured Party, or such nominee(s) of Secured Party as Secured Party
shall direct, as Pledged Collateral in the same form as so received (with any
necessary indorsement(s)). Debtor shall, upon request by Secured Party, promptly
execute such instruments, documents and agreements and do such acts as may be
necessary or advisable to give effect to the provisions of this Section 7.1.1.

 

7.1.2           Upon an Event of Default. Upon the occurrence and during the
continuance of an Event of Default: (i) all rights of Debtor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 7.1.1 and to receive the distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 7.1.1 shall cease, at Secured Party’s election, and all such rights
shall thereupon become vested in Secured Party, or such nominee(s) of Secured
Party as Secured Party shall direct, who shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Collateral such distributions and interest payments; and (ii) all
distributions and interest payments which are received by Debtor contrary to the
provisions of Section 7.1 shall be received in trust for the benefit of Secured
Party, shall be segregated from other funds of Debtor, and shall be forthwith
paid over to Secured Party, or such nominee(s) of Secured Party as Secured Party
shall direct as Pledged Collateral in the same form as so received (with any
necessary indorsement(s)).

 

7.2           Default.

 

7.2.1           Generally. If an Event of Default occurs and is continuing,
then, in any such event and without limitation of Secured Party’s rights and
remedies in Section 7.1, Secured Party may, without further notice to Debtor
except as expressly provided in the other Loan Documents, resort to the rights
and remedies available at law, in equity and under this Agreement and the other
Loan Documents, including the rights and remedies of a Secured Party under the
Uniform Commercial Code. No remedy set forth herein is exclusive of any other
available remedy or remedies, but each is cumulative and in addition to every
other remedy given under this Agreement, the other Loan Documents or now or
hereafter existing at law or in equity or by statute. Secured Party may proceed
to protect and enforce its rights by an action at law, in equity or by any other
appropriate proceedings. No failure on the part of Secured Party to enforce any
of the rights hereunder shall be deemed a waiver of such rights or of any Event
of Default, and no waiver of any Event of Default will be deemed to be a waiver
of any subsequent Event of Default. Moreover, Debtor acknowledges and agrees
that Secured Party shall have no obligation to, and Debtor hereby waives to the
fullest extent permitted by law any right that it may have to require Secured
Party to: (a) prepare any of the Pledged Collateral for sale, (b) pursue any
Person to collect any of the Obligations, or (c) exercise collection remedies
against any Persons obligated on the Pledged Collateral. Secured Party’s
compliance with applicable local, state or federal law requirements, in addition
to those imposed by the Uniform Commercial Code, in connection with a
disposition of any or all of the Pledged Collateral will not be considered to
adversely affect the commercial reasonableness of any disposition of any or all
of the Pledged Collateral under the Uniform Commercial Code.

 

-4-

 

 

7.2.2           Pledged Interests. Without limiting any other rights or remedies
available to Secured Party under Section 7.2.1, at any time after an Event of
Default occurs and is continuing, Secured Party, at its option and without any
obligation to do so, may transfer to or register in its name, or the name of any
nominee(s), all or any part of the Pledged Interests, and Secured Party may
exercise in respect of the Pledged Interests, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies under applicable law and of a secured party on default under the
Uniform Commercial Code; and Secured Party may also, with ten (10) days prior
notice to Debtor, sell the Pledged Interests or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or any of
Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as Secured Party may deem commercially
reasonable. Secured Party shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Pledged Interests for
their own account in compliance with Regulation D of the Securities Act of 1933,
as amended, and applicable state securities laws or under any other applicable
exemption available under such laws. Debtor agrees that at least ten (10) days
notice to Debtor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
Secured Party shall not be obligated to make any sale of the Pledged Interests
regardless of notice of sale having been given. Secured Party may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place it was so adjourned. Any cash held by Secured Party as Pledged
Interests and all cash proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Pledged
Interests may, in the sole discretion of Secured Party, be held by Secured Party
as Pledged Collateral for, and/or then or at any time thereafter in whole or in
part by Secured Party against, all or any parts of the Obligations in such order
as Secured Party shall elect in its discretion exercised in good faith. Any
surplus of such cash or cash proceeds held by Secured Party and remaining after
payment in full of all of the Obligations shall be paid over to Debtor or to
whomsoever may be lawfully entitled to receive such surplus. Without precluding
any other methods of sale, the sale of the Pledged Interests, or any part
thereof, shall have been made in a commercially reasonable manner if conducted
in conformity with reasonable commercial practices of banks or finance companies
disposing of similar property, but in any event, Secured Party may sell or
otherwise dispose of the Pledged Interests without assuming any credit risk.
Debtor recognizes that federal, state and/or foreign securities and other laws
may limit the flexibility desired to achieve an otherwise commercially
reasonable disposition of the Pledged Interests, and in the event of potential
conflict between such laws or regulations and what in other circumstances might
constitute commercial reasonableness, it is intended that consideration for such
laws and regulations will prevail over attempts to achieve such commercial
reasonableness. In connection with any sale or other disposition of the Pledged
Interests, compliance by Secured Party with the written advice of its counsel
concerning the potential effect of any such law or regulation shall not be cause
for Debtor, or any other Person, to claim that such sale or other disposition
was not commercially reasonable, it being the intent of Debtor that Secured
Party not be obligated to risk contravening any such law or regulation in order
to effect what, but for such law or regulation, would be a commercially
reasonable disposition. By way of example and not by way of limitation, with
respect to any sale or other disposition of the Pledged Interests or any portion
thereof: (i) such sale or disposition shall be commercially reasonable if made
by and through a licensed broker/dealer acting under instructions to obtain in
its judgment the best disposition price known to it on the market (however, this
provision does not suggest that such disposition is either preferable or
exclusive); (ii) such sale or disposition shall be deemed to have been at a
public sale if, in connection with such sale or disposition, Secured Party
obtains bids from at least two qualified purchasers; and (iii) the net book
value reflected on EQMI’s most recent financial statements, adjusted to the date
of any such sale or other disposition, is deemed to be a commercially reasonable
price (but a price less than such net book value is not, of itself, deemed to be
commercially unreasonable). To the extent permitted by applicable law, and
except as otherwise expressly provided under this Agreement or otherwise, Debtor
hereby waives all rights now or hereafter conferred by statute or otherwise
which may require Secured Party to give any notice, make any demand, or invoke
any legal process with respect to the sale or other disposition of the Pledged
Interests or which may require Secured Party to sell or otherwise dispose of the
Pledged Interests in mitigation of Secured Party’s damages or which may
otherwise limit or modify any of Secured Party’s remedies or rights under this
Agreement. Secured Party shall be under no duty to sell or otherwise realize
upon the Pledged Interests. At any time, Secured Party may release or surrender
all or any part of the Pledged Interests to Debtor.

 

8.          WAIVERS: Debtor acknowledges and agrees that Debtor, by signing this
Agreement, is subjecting the Pledged Collateral to the Lien of Secured Party for
the payment and performance of all Obligations. Debtor waives: (a) any demand,
protest or notice of any action taken by Secured Party (except those required by
this Agreement or the other Loan Documents, as applicable) under this Agreement,
the other Loan Documents, or in connection with any of the Obligations; (b) any
and all rights under any theory of marshaling or ordering of disposition of
collateral; (c) other than, and to the extent of, the Payment in Full of the
Obligations, any claim that Debtor’s obligations under this Agreement or that
the Obligations are released, discharged, affected, modified or impaired by any
event, including any of the following events: (i) any indulgence of Secured
Party or substitution for, exchange, or loss, or release of, all or any portion
of the Loan Collateral, (ii) the extension of the time for payment of any of the
Obligations or the waiver, modification or amendment (whether material or
otherwise) of any Obligation under the Loan Agreement or any of the other Loan
Documents or the acceptance of partial payments of the Obligations, (iii) the
compromise, settlement, release, discharge or termination of any or all of the
obligations of Debtor to Secured Party by operation of law or otherwise except
as may result from the full and prompt performance and payment of the
Obligations, or (iv) any other defenses; and (d) any claim or other right which
Debtor may now have or hereafter acquire against any other Person that is
primarily or contingently liable on the Obligations which arises from the
existence or performance of Debtor’s obligations under this Agreement, including
any right of subrogation, reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of Secured
Party against Debtor or any collateral as security therefor, which Secured Party
now has or hereafter acquires, whether or not such claim, remedy or right arises
in equity, or under contract, statute or common law, until such time as the
Obligations and all obligations of Debtor hereunder have been fully paid and
satisfied. Debtor shall not assert any claim against Secured Party on any theory
of liability for consequential, special, indirect or punitive damages.

 

-5-

 

 

9.          GENERAL PROVISIONS:

 

(a)          All rights of Secured Party shall inure to the benefit of its
successors, assigns and affiliates and all obligations of Debtor shall bind the
successors and assigns of Debtor.

 

(b)          This Agreement and the other Loan Documents, as applicable, contain
the entire agreement of the parties with respect to the subject matter of this
Agreement, and no oral agreement whatsoever, whether made contemporaneously
herewith or hereafter shall amend, modify or otherwise affect the terms of this
Agreement. Any notice required, permitted or contemplated hereunder shall,
except as expressly provided in this Agreement, be given in accordance with the
Guaranty. This Agreement may be signed by facsimile signatures or other
electronic delivery of an image file reflecting the execution hereof, and, if so
signed: (i) may be relied on by each party as if the document were a manually
signed original and (ii) will be binding on each party for all purposes.

 

(c)          All rights and liabilities hereunder shall be governed and limited
by and construed in accordance with the local laws of the State of Ohio (without
regard to Ohio conflicts of law principles).

 

(d)          If any provision of this Agreement is found invalid by a court of
competent jurisdiction, the invalid term will be considered excluded from this
Agreement and will not invalidate the remaining provisions of this Agreement.

 

(e)          Debtor hereby irrevocably authorizes Secured Party at any time and
from time to time to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto including financing statements that:
(i) indicate the Pledged Collateral as being of an equal or lesser scope or with
greater detail and (ii) provide any other information required by Part 5 of
Article 9 of the Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement or amendment. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to correct or
complete, or to cause to be corrected or completed, any financing statements,
continuation statements or other such documents as have been filed naming Debtor
as debtor and Secured Party as secured party. Secured Party is hereby authorized
to give notice to any creditor, landlord or any other Person as may be necessary
or desirable under applicable laws to evidence, protect, perfect, or enforce the
security interest granted to Secured Party in the Pledged Collateral.

 

(f)          Secured Party shall have no duty of care with respect to the
Pledged Collateral except that Secured Party shall exercise reasonable care with
respect to the Pledged Collateral in Secured Party’s custody. Secured Party
shall be deemed to have exercised reasonable care if: (A) such property is
accorded treatment substantially equal to that which Secured Party accords its
own property that is similar to the Pledged Collateral or (B) Secured Party
takes such action with respect to the Pledged Collateral as Debtor shall
reasonably request in writing. Secured Party will not be deemed to have, and
nothing in this subparagraph (f) may be construed to deem that Secured Party
has, failed to exercise reasonable care in the custody or preservation of
Pledged Collateral in its possession merely because either: (1) Secured Party
failed to comply with any request of Debtor or (2) Secured Party failed to take
steps to preserve rights against any Persons in such property. Debtor agrees
that Secured Party has no obligation to take steps to preserve rights against
any prior parties.

 

(g)          Any capitalized term used but not defined herein shall have the
meaning ascribed thereto in the Guaranty. The definition of any document,
instrument or agreement includes all schedules, attachments and exhibits thereto
and all renewals, extensions, supplements, restatements and amendments thereof.
All exhibits and schedules attached to this Agreement are incorporated into,
made and form an integral part of, this Agreement for all purposes. As used in
this Agreement, “hereunder,” “herein,” “hereto,” “this Agreement” and words of
similar import refer to this entire document; “including” is used by way of
illustration and not by way of limitation, unless the context clearly indicates
the contrary; the singular includes the plural and conversely; and any action
required to be taken by Debtor is to be taken promptly, unless the context
clearly indicates the contrary.

 

(h)          SECURED PARTY AND DEBTOR HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF
ANY MATTERS ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.         

 

(i)          This Agreement will terminate (“Termination”) on the later to occur
of: (i) the Payment in Full of the Oblgations or (ii) the termination of the
Guaranty. Upon such Termination, Secured Party will execute and deliver to
Debtor any release of its Lien on the Pledged Collateral or similar instrument
of re-conveyance and deliver UCC termination statements with respect to its Lien
on the Pledged Collateral.

 

[Signature Page Follows]

 

-6-

 

 

First Financial Bank, National Association Borrowers: Environmental Quality
Management, Inc.   EQ Engineers, LLC Loan Number: 820106477



 

This Agreement is made and dated as of the Effective Date.

 

  EQM TECHNOLOGIES & ENERGY, INC.         By: /s/ Robert R. Galvin     Robert R.
Galvin, Chief Financial Officer         FIRST FINANCIAL BANK, NATIONAL
ASSOCIATION         By: /s/ David A. Enright     David A. Enright, Vice
President

 

SIGNATURE PAGE TO

PLEDGE AGREEMENT

 

 

 

 



First Financial Bank, National Association Borrowers: Environmental Quality
Management, Inc.   EQ Engineers, LLC Loan Number: 820106477

 

CONSENT OF PLEDGED COMPANY

 

The undersigned hereby: (i) consents to the execution, delivery, and performance
of the foregoing Pledge Agreement between Debtor and Secured Party (the “Pledge
Agreement”) and (ii) agrees that if Secured Party exercises any right or remedy
with respect to any of the Pledged Collateral, including, without limitation,
any sale or other disposition of the Ownership Interests following the
occurrence of an Event of Default, the undersigned consents, without any further
act or instrument, to such exercise of such right or remedy by Secured Party and
will take any other and further action necessary or desirable as requested by
Secured Party to effect any sale or other disposition of the Ownership Interests
effected by Secured Party.

 

Any capitalized term used but not defined herein shall have the meaning ascribed
thereto in the Pledge Agreement. This Consent of Pledged Company may be signed
by facsimile signatures or other electronic delivery of an image file reflecting
the execution hereof, and, if so signed: (i) may be relied on by Secured Party
as if the document were a manually signed original and (ii) will be binding on
the undersigned for all purposes.

 

IN WITNESS WHEREOF, the undersigned has executed this Consent of Pledged Company
as of the Effective Date of the Pledge Agreement.

 

  ENVIRONMENTAL QUALITY MANAGEMENT, INC.         By: /s/ Robert R. Galvin    
Robert R. Galvin, Chief Financial Officer

 

 

 

 

SCHEDULE I

 

Ownership Interests in EQMI

 

    Class and Number of     Stockholders   Capital Stock   Cert. #           EQM
Technologies & Energy, Inc.,   100 common stock (100%)   C-125

 

Outstanding subscriptions, options, rights, warrants or other agreements or
commitments pursuant to which EQMI might be obligated to issue or transfer any
additional shares of its capital stock or equity interests:

 

None.

 

 

 

